DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022, has been entered.
Claims 15, 16, 19 and 20 are pending. 

Response to Arguments
As amended the scope of the claims are slightly narrowed by the disease causing autoinducer.  Such an amendment is not substantial enough demonstrate adequate written description.   To the extent Applicant’s dry response on page 5 of the reply in support of the amendment could be understood, the import bears little weight to the substance of the lack of written description rejection.

Claim Objections
Claim 15 is objected to because of the following informalities:  An acronym should be spelled out in its first instance in the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 15 is amended to recite “wherein the TNFRl-FADD-caspase8-caspase3 pathway inhibitor is at least one compound selected from a group consisting of a TNFRI trimerization inhibitor, a FADD inhibitor, and a caspase inhibitor that is selected from the group consisting of Z-VAD, Z-DEVD, Z-IETD, and Emricasan, wherein the immune system related disease is Pseudomonas aeruginosa infection-related disease, and wherein the autoinducer is C10-12 alkyl acyl homoserine lactone or derivatives thereof.”  While the specification discloses a laundry list of the newly incorporated limitations, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).  Here, the claimed combination would have been supported by the as-filed disclosure.
	Claims 16, 19 and 20 are rejected insofar depend on claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 2005/0250841) in view of Yun et al. (US 2015/0359888) and Skerrett et al., American Physiological Society, 31 December 1999, L715-L725.
	Regarding claim 15, Pearson et al. relates to “[t]herapeutic composition and therapeutic methods involving analogs and/or inhibitors of the autoinducer molecules . . . The molecules are useful for treating or prevention infection by P.aeruginosa.”  Abstract.  Specifically, Pearson et al. teaches “that the autoinducer molecule for Pseudomonas aeruginosa is N-(3-oxododecanoyl) homoserine lactone” (current claim 16).  Para. [0006]. 
	Pearson et al. does not teach “administering a TNFR1-FADD-caspase8-caspase3 pathway inhibitor.”
	Skerrett et al. teaches that TNFR1 is related to the inflammation of P.aeruginosa.
Yun et al. discloses a method comprising administering an apoptosis modulator for treating a subject for a condition, the condition is a disease condition including arthritis, cataract, osteoporosis, type 2 diabetes etc.  The apoptosis modulator is an apoptosis inhibitor targeting to Caspase-3, Caspase-7, Caspase-8...... FADD,TNFR1 etc. (current claims 15, 19 and 20).  See paragraphs [0082] and [0150].  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the apotosis inhibitor of Yun et al. to the immune system related disease cause by autoinducer as taught by Pearson et al.  Indeed, “[t]he strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).   In this instance, an advantage or expected beneficial result from the combined teachings of the references would have been the use of the claimed TNR1-FADD-caspase8-caspase3 pathway inhibitor, such as TNFR1 inhibitor, to treat an immune system related disease caused by autoinducer, such as those derived from p. aeruginosa.   Further, one of ordinary skill in the art would have had a reasonable expectation of success because TNFR1 was related to inflammation of p. aeruginosa.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618